111 U.S. 775 (1884)
GREENWOOD & Others
v.
RANDALL.
Supreme Court of United States.
Argued April 9th, 1884.
Decided May 5th, 1884.
IN ERROR TO THE SUPREME COURT OF THE TERRITORY OF MONTANA.
Mr. E.W. Toole for plaintiff in error, submitted on his brief.
Mr. Samuel Shellabarger for defendant in error.
MR. CHIEF JUSTICE WAITE delivered the opinion of the court.
This judgment is affirmed. The record fails entirely to present in proper form any of the questions which have been argued for the plaintiff in error.
Affirmed.